             Case 1:18-cv-01011 Document 1 Filed 11/01/18 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE



 UNITED STATES OF AMERICA,              )
                                        )               Civil Case No. 1:18-cv-01011
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 TERRENCE P. KRISS,                     )
                                        )
          Defendant.                    )
 _______________________________________)

                                          COMPLAINT

       The plaintiff United States of America, pursuant to 26 U.S.C. § 7401, at the direction of a

delegate of the Attorney General of the United States, and with the authorization and sanction of

a delegate of the Secretary of the Treasury of the United States, brings this civil action to reduce

to a judgment the federal tax liabilities owed by the defendant Terrence P. Kriss. For its

complaint, the United States alleges as follows:

                              JURISDICTION, VENUE, AND PARTIES

       1.      Jurisdiction is conferred upon the district court pursuant to 26 U.S.C. § 7402(a),

and 28 U.S.C. §§ 1331, 1340, and 1345.

       2.      Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1396.

       3.      The defendant Terrence P. Kriss resides in Hillsborough County, New

Hampshire, within the jurisdiction of this Court.

       4.      There is a related case between the parties in the United States Bankruptcy Court

for the District of New Hampshire, wherein the debtor Terrence P. Kriss has filed an adversary

proceeding against the creditor United States seeking, at its core, a dischargeability

determination under 11 U.S.C. § 1328(a) of his federal income tax liabilities assessed for 1997,

                                                   1
                Case 1:18-cv-01011 Document 1 Filed 11/01/18 Page 2 of 5



   2000, and 2008-2011, pursuant Fed. R. Bankr. P. 4007(a). See Terrence P. Kriss v. United

   States (In re Terrence P. Kriss), Adv. Proc. No. 18-01064-BAH (Bankr. D.N.H.).

          5.      Pursuant to 26 U.S.C. § 6502(a)(1), the expiration of the collection statute of

   limitations for the 1997 income tax liabilities set forth herein is on November 7, 2018. Because

   the related adversary proceeding will not be resolved prior to the expiration of this statute of

   limitations, the United States needs to commence this action in this District Court in order to toll

   the running of the statute of limitations. The United States believes that the taxes and interest at

   issue are excepted from discharge as a matter of law.

            CLAIM TO REDUCE LIABILITIES TO JUDGMENT AGAINST TERRENCE P. KRISS

          6.      The United States incorporates by reference paragraphs 1 – 5, above.

          7.      The defendant Terrence P. Kriss failed to timely file a return for the 1997 and

   2000 federal income tax years and, as a result, the Secretary of the Treasury needed to issue

   notices of deficiency.

          8.      On the following dates, a delegate of the Secretary of the Treasury of the United

   States made the following assessments against the defendant Terrence P. Kriss for federal

   income taxes and interest for the following periods and in the following amounts, which have

   balances due with accruals and costs, and after abatements, as of September 10, 2018, as follows:

   Federal         Assessment               Assessment Type                 Amount         Balance due as
 Income Tax           Date                                                  Assessed        of 9/10/2018
    Period
1997              3/3/2003         Additional Tax Assessment                $30,568.30
                  3/3/2003         Interest                                 $16,652.93
                  4/9/2018         Interest                                 $18,918.88 $38,864.12
2000              9/1/2003         Additional Tax Assessment                $46,344.00
                  9/1/2003         Interest                                  $2,904.72
                  4/9/2018         Interest                                 $14,335.85 $30,255.36
Total                                                                                  $69,119.48


                                                     2
              Case 1:18-cv-01011 Document 1 Filed 11/01/18 Page 3 of 5



       9.      A delegate of the Secretary of the Treasury of the United States of America

properly gave notice to the defendant Terrence P. Kriss of the tax liabilities described in

paragraph 8, above, and made a demand for payment of the balance due upon the defendant

Terrence P. Kriss.

       10.     Despite such notice and demand, the defendant Terrence P. Kriss has failed,

neglected, or refused to pay the federal income tax liabilities set forth above in full, and, after the

application of all abatements, payments, and credits, Terrence P. Kriss, remains liable to the

United States for the unpaid balance of his 1997 and 2000 federal income tax liabilities in the

amount of $69,119.48, plus statutory additions that continue to accrue from and after September

10, 2018. This balance does not include any penalties or interest thereon.

       11.     On June 19, 2002, Terrence P. Kriss commenced a bankruptcy case under Chapter

13 of the Bankruptcy Code in the United States Bankruptcy Court for the District of New

Hampshire, docketed as case Bk. Case No. 12-11983. The Bankruptcy Court entered a discharge

under 11 U.S.C. § 1328(a) on August 23, 2017. The statute of limitations on collections was

tolled from June 19, 2012, to August 23, 2017, plus six months, pursuant to 26 U.S.C.

§ 6503(h)(2). As a result, this action has been timely commenced under 26 U.S.C. § 6502.

       12.     The defendant Terrence P. Kriss failed to timely file a return for his 1997 and

2000 federal income tax years. Accordingly, the debts described in paragraph 8, above, are debts

with respect to which no return was filed. The taxes and interest thereon are therefore excepted

from discharge pursuant to 11 U.S.C. §§ 1328(a)(2) and 523(a)(1)(B). In this action, the United

States only seeks to collect the taxes and interest thereon for the income tax years 1997 and

2000, and does not seek to collect any penalties or interest thereon that were assessed for the

1997 and 2000 income tax years, because such penalties and interest were discharged under 11



                                                   3
               Case 1:18-cv-01011 Document 1 Filed 11/01/18 Page 4 of 5



U.S.C § 1328(a).

          WHEREFORE, the plaintiff United States of America prays for judgment determining:

          A.    That after the United States of America has filed the return of service of process,

this action should be stayed until the related adversary proceeding in the United States

Bankruptcy Court for the District of New Hampshire has been resolved, after which time the

United States will file a status report advising the Court of the steps required to prosecute this

action;

          B.    That the defendant Terrence P. Kriss is liable to the plaintiff United States of

America for unpaid federal income tax liabilities for the years 1997 and 2000 in the amount of

$69,119.48, plus such additional amounts as may continue to accrue as provided by law from and

after September 10, 2018, including interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and

28 U.S.C. § 1961(c); and,

          C.    That the United States of America be awarded its costs in this action and such

other and further relief as the Court deems just and proper.




                                     [Signature page follows]




                                                  4
            Case 1:18-cv-01011 Document 1 Filed 11/01/18 Page 5 of 5



       Dated: November 1, 2018

                                      Respectfully submitted,

                                      RICHARD E. ZUCKERMAN
                                      Principal Deputy Assistant Attorney General
                                      U.S. Department of Justice, Tax Division

                                      /s/ Jeffrey N. Nuñez
                                      JEFFREY N. NUÑEZ
                                      Trial Attorney, Tax Division
                                      U.S. Department of Justice
                                      P.O. Box 55, Ben Franklin Station
                                      Washington, D.C. 20044
                                      Telephone: (202) 616-5218
                                      Fax:         (202) 514-5238
                                      Jeffrey.N.Nunez@usdoj.gov

LOCAL COUNSEL:

Scott W. Murray
United States Attorney

MICHAEL McCORMACK
Assistant U.S. Attorney
James C. Cleveland Federal Building
53 Pleasant St.
Concord, NH 03301-3941
(603) 230-2501
Email: Michael.McCormack2@usdoj.gov




                                         5
Case 1:18-cv-01011 Document 1-1 Filed 11/01/18 Page 1 of 1
                         Case 1:18-cv-01011 Document 1-2 Filed 11/01/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        District of
                                                    __________      New Hampshire
                                                                 District of __________

                                                                      )
                                                                      )
                                                                      )
             UNITED STATES OF AMERICA                                 )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                   TERRENCE P. KRISS                                  )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Terrence P. Kriss
                                           26 Kendrick Lane
                                           Milford, NH 03055




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jeffrey N. Nuñez
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           P.O. 55, Ben Franklin Station
                                           Washington, DC 20044
                                           Telephone: (202) 616-5218

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 1:18-cv-01011 Document 1-2 Filed 11/01/18 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
